Citation Nr: 1401277	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected residuals, gunshot wound (GSW) deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy.

2.  Entitlement to a separate, compensable disability rating for mild right lower extremity radiculopathy, sciatic nerve. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veteran's Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In April 2011, the Board remanded the Veteran's claim of entitlement to an increased rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for additional evidentiary development.  Upon completion of the directed development, the Appeals Management Center (AMC) granted an increased rating of 50 percent for PTSD, effective September 26, 2007, via a May 2011 rating decision.  In a May 2012 rating decision, the AMC granted an increased rating of 70 percent for the Veteran's PTSD, effective May 24, 2011.  In June 2012, the Veteran submitted a statement to VA specifically stating that he was satisfied with the grant of a 70 percent rating for his PTSD and no longer wished to pursue his claim of entitlement to an increased rating for PTSD.  This statement is clear and not subject to interpretation.  It is accompanied by a signed and dated "Appeals Satisfaction Notice," in response to the grant of benefits.  Notwithstanding, the Veteran's representative thereafter listed the issue of entitlement to a rating in excess of 50% for PTSD as one of the issues in his December 2012 informal hearing presentation.  In his written presentation, he does not reference the Veteran's June 2012 statement withdrawing the appeal as to this issue.  In view of the Veteran's definitive and unequivocal withdrawal of the issue in June 2012, the Board finds that the representative's argument was in error, the issue has been withdrawn by the Veteran and is no longer part of the appeal.  Accordingly, that issue is not before the Board.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the evidnce of record but has not yet been adjudicated by the RO or the AMC.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, GSW deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy, has not resulted in motion limited to 60 degrees or less of forward flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or in muscle spasm or guarding resulting in abnormal gait or spinal contour.  

2.  The Veteran's radiculopathy of the right lower extremity is manifested by right leg weakness, tingling, numbness, and constant irritation of the sciatic nerve, productive of not more than mild impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected residuals, GSW deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5235 (2013).

2.  The criteria for a separate rating of 10 percent, but no greater, for the Veteran's right lower extremity radiculopathy, sciatic nerve, have been met.  38 U.S.C.A. §  1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5235, Note 1, and 4.124a, DC 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

This appeal involves an April 2011 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

The Board finds that its April 2011 remand instructions were substantially complied with.  The Veteran was given a VA examination to ascertain the current severity of his service-connected residuals, GSW deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy, in May 2011.  The examination report included a detailed description of all clinical findings and specifically addressed any neurologic abnormalities in his upper and lower extremities that may be related to the residuals of the GSW sustained in service.  

In addition, attempts were made to obtain all outstanding VA treatment records and associate them with the claims file, as directed by the remand.  The AMC repeatedly contacted the Beckley VA Medical Center and the claims file reflects that the Veteran's VA treatment records from that facility have been added to the record.  In August 2011, the AMC sent a letter to the Veteran informing him that it had been unable to obtain his medical records from the Beckley Veterans Center, Salem VA PTSD Program, and Huntington, West Virginia VA Medical Center, and requested that the Veteran advise it as to whether he had, in fact, received any treatment at any of the named facilities, and send any medical records in his possession to the AMC.  The Veteran did not respond to the letter.  Despite its efforts, the AMC was unsuccessful in obtaining records from the Salem VA PTSD Program and the Huntington VA Medical Center, and VA issued a formal finding of unavailability in August 2011.  The Board finds that its April 2011 remand instructions were substantially complied with. 

II.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2007 and August 2008.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, where the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.327(a) (2013). 

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA afforded the Veteran an adequate examination and obtained an adequate expert opinion in May 2011.  The examiner considered the relevant history of the Veteran's condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

In addition, the RO has obtained the Veteran's service records and associated them with his claims file.  VA treatment records dating from to November 2000 to July 2011 have additionally been associated with the file.  As noted above, the AMC attempted to obtain the Veteran's remaining VA treatment records, and contacted the Veteran in an effort to identify the specific facilities and dates of his treatment.  The Veteran did not respond.  As noted above, the AMC then issued a formal finding of unavailability.  The Board points out that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Thus, based on the present record, the Board finds that the VA has satisfied any applicable duties to notify and assist the Veteran, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Merits of the Claim

The RO granted service connection for residuals of a GSW in January 1970, assigning a 10 percent rating effective August 9, 1969.  The Veteran now contends that he is entitled to an increased rating for this disability. 

Disability Ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from an August 2007 rating decision in which the RO denied an increased rating for the Veteran's service-connected residuals of a GSW.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Below, the Board first discusses whether the schedular criteria for a higher rating for the Veteran's service-connected disability have been approximated.  It then addresses whether referral is warranted for consideration of a rating outside of the schedule, i.e., an extraschedular rating.  

III.A.  Schedular Consideration

In his June 2007 claim, the Veteran requested an increased rating for his service-connected residuals of a GSW, deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy, assigned DC 5235 by the RO and rated at 10 percent under 38 C.F.R. § 4.71a.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. §4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease.  Id.

The General Formula provides that an evaluation of 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spine contour, or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).  

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral extension are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and the left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  For purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. 
§ 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (2013).  The Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 4.59 is not limited to claims involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2013) (explaining that VA must address the applicability of § 4.59 in claims involving joint disability where the condition is other than arthritis).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.50 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Court has explained that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal extension, strength, coordination[, or] endurance.'"  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (explaining what can constitute functional loss via application of § 4.40 and § 4.45). 

In his statements to the VA, the Veteran has reported constant lower back pain in his mid to lower spine, with distribution to his legs and hips, resulting in numbness when sitting and occasional limping.  In his September 2007 Notice of disagreement, the Veteran stated that he has flare ups at least 5 times per day, and that he cannot sit or stand still for longer than a few seconds.  At a November 2010 Travel Board hearing, he further provided that his only form of relief from the radiating pain in his right hip and leg is to get up and walk around. 

In its April 2011 remand, the Board found that the July 2007 VA examination was inadequate for rating purposes and directed that the Veteran be provided a new examination.  The Veteran was provided with a new VA examination in May 2011.  The report noted that the Veteran sustained a GSW to his lumbar spine in 1969 while serving in the Republic of Vietnam and has had lower back pain off and on since that time, with the pain becoming progressively worse in recent years.  The Veteran reported that his pain is chronic and persistent, with moderate to severe severity.  It is additionally noted that the Veteran stated his low back pain is aggravated with prolonged periods of sitting and that he experiences stiffness, fatigue, spasm, and decreased motion in his back, with numbness and parasthesias to his right leg.  His pain is relieved by walking, which he accomplishes unaided, without cane, crutches or walker.  He has used a back belt occasionally while lifting objects.  The Veteran specifically denied any aggravation of his low back pain from lifting, carrying, or moving heavy objects. 

Physical examination revealed antalgic gait, normal head position, flat lumbar lordosis, and symmetrical sides of the spine, with no evidence of kyphosis or scoliosis.  The examiner reported that there was no objective evidence of paraspinal muscle spasm, painful motion, weakness, tenderness, atrophy, or guarding. 

Range of motion of the thoracolumbar spine was measured as from zero to 70 degrees of forward flexion and from zero to 30 degrees of extension, with discomfort at the end point.  He had a range of zero to 30 degrees of lateral flexion and rotation on each side, without discomfort and pain.  The range of motion did not change upon repetitive use, nor was there was any evidence of spasm, weakness, tenderness, or guarding.  The examiner stated that it was not possible to comment on the DeLuca criteria without speculation. 

Nonetheless, the examiner did note that the Veteran's disability did not interfere with his activities of daily living, and observed that the Veteran engaged in hunting and fishing without any impact on his lower back.  He further noted that the Veteran reported that his back hurt after driving for 2 hours, and upon prolonged periods of sitting.  

The Veteran reported that his condition did not result in any incapacitating episodes during the past 12 months and denied any flare-ups.  The examiner noted that the Veteran experienced right leg tingling, pain, and numbness for the past 2 to 3 years with progressive worsening.  The Veteran denied any bladder or bowel impairment.  Straight leg testing was negative bilaterally, with no evidence of muscle atrophy.  

X-ray of the lumbosacral spine revealed normal lumbar lordosis, no evidence of scoliosis, disc spaces of normal height, and foreign body metallic fragments overlying the base of the cranial end of the spinous process of L1.  The examiner diagnosed the Veteran with minimal degenerative disc disease of the lumbosacral spine with small metallic foreign body at L1 level, and with mild and early right leg radiculopathy (sciatic nerve).  He further opined that the Veteran's right leg radiculopathy is at least as likely as not caused by or related to his service-connected lumbar spine disability. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's residuals of a GSW approximate the criteria for a schedular rating higher than 10 percent for any period prior to and including May 2011, the date of the most recent examination of his spine.  Applying the relevant diagnostic criteria to the medical evidence of record, the Veteran's functional limitations due to his service-connected residuals of a GSW are most consistent with the currently assigned 10 percent disability rating.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  He has not been shown to have forward flexion of the thoracolumbar spine of less than 60 degrees, or a combined range of motion of the thoracolumbar spine less than 120 degrees.  Indeed, on VA examination in May 2011 the Veteran had 70 degrees of thoracolumbar flexion, and 220 degrees of combined range of motion of the thoracolumbar spine.  Furthermore, the examination revealed no muscle spasm or ankylosis of the thoracolumbar spine and no abnormal spinal contour.  Although the VA examiner noted that the Veteran walked with an antalgic gait, he specifically noted that there was "no objective evidence of painful motion, spasm, weakness, tenderness, atrophy, and guarding."  Thus, the Veteran has not met the criteria for a rating in excess of 10 percent for residuals of a GSW.  

The Board has additionally considered whether other diagnostic codes are applicable to the Veteran's service-connected residuals of a GSW, deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy.  Under DC 8520, which contemplates paralysis of the sciatic nerve, a 10 percent rating is warranted for mild, incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate, incomplete paralysis, and a 30 percent rating is warranted for severe, incomplete paralysis.  A maximum 40 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

In the present case, the May 2011 examiner diagnosed the Veteran with mild right leg radiculopathy of the sciatic nerve, and specifically opined that it was at least as likely as not related to his service-connected residuals of a GSW disability.  Based on the foregoing, the Board finds that the Veteran's disability warrants a separate 10 percent rating under DC 8520, and no higher, for mild right lower extremity radiculopathy of the sciatic nerve.  

III.B.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. §§ 4.71a and 4.124a.  Moreover, more severe manifestations of the Veteran's disability are contemplated by the rating schedule -including ankylosis and incapacitating episodes, neither of which the Veteran has experienced.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied.  For sake of completeness, the evidence does not show that the Veteran has required any hospitalization or has otherwise experienced marked interference with employment.  Thus, referral for extraschedular consideration is not warranted. 



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals, gunshot wound, deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy, is denied.

A separate 10 percent rating for mild right lower extremity radiculopathy, sciatic nerve, is granted. 



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


